Citation Nr: 1507048	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2011.  In April 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  At his hearing, he waived initial RO consideration of evidence submitted in May 2014.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).


FINDING OF FACT

It is at least as likely as not that a bilateral hearing loss disability and tinnitus were caused by the cumulative effects of noise exposure and acoustic trauma occurring during active military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claims for service connection, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).  

Concerning the first element, impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  A VA audiometric examination in March 2011 revealed pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 10, 15, 15, 25, and 45 decibels, respectively.  Corresponding findings in the left ear were 15, 20, 25, 55, and 55 decibels.  CNC speech recognition was 96 percent bilaterally.  These findings show that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385, which the examiner diagnosed as sensorineural hearing loss.  In addition, the VA examination noted that tinnitus is currently present.  Therefore, the first element, existence of present disability, is satisfied.  

Turning to the second element, service treatment records do not show a hearing loss disability during the Veteran's active duty.  The separation audiogram in January 1970 reported thresholds of 0 hertz at all four frequencies tested, bilaterally.  On this examination, findings at the frequency of 3000 hertz were not recorded, so results in only 4 of the 5 frequencies set forth in 38 C.F.R. § 3.385 are available.  

However, the Veteran contends that his hearing loss and tinnitus are due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At his hearing, the Veteran testified regarding his in-service noise exposure from field artillery, as well as during Pershing missile test launches.  He equated the sound of a Pershing missile launch to being in close proximity to a jet engine.  He also reported considerable exposure to artillery.  His occupational specialty (MOS) listed on the DD Form 214 was 15E43, Pershing Missile Crewman.  The Pershing missile system was subsequently eliminated, and, therefore, this MOS is not listed on the current Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (Sept. 2, 2010).  Nevertheless, other missile crewman occupational specialties are listed, and show "probable" noise exposure.  Moreover, the Board's independent research discloses that during the Veteran's period of service, there were numerous Pershing missile test launches at the sites described by the Veteran at his Board hearing.  The Board finds his testimony concerning in-service noise exposure to be entirely credible, and, therefore, the second element, in-service injury, is satisfied by credible evidence of acoustic trauma due to significant noise exposure in service.  

Turning to the final element, a nexus to service, the VA examiner in March 2011 commented that service treatment records did not show any degradation of hearing in service, or complaints of hearing loss or tinnitus.  The examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of military service.  The "rationale" given was that the opinion was "based on clinical experience, evidence reviewed in records (as stated above) and evidence provided by the Veteran."  

The file also contains the report of an evaluation of the Veteran in May 2014 by R. Scott, M.D.  He described the Veteran's reported noise exposure during service, and that he had had ringing in the ears ever since.  He also complained of more trouble with hearing since the in-service noise exposure.  The Veteran reported that he worked in a grocery warehouse for 32 years after service, which did not involve noise exposure.  [The Veteran explained at his personal hearing that this was because the warehouse was powered by electricity].  Dr. Scott diagnosed sensorineural hearing loss that was a combination of noise induced as well as presbycusis, the exact degree of which it would be difficult to determine.  He thought the pattern was a little more typical of presbycusis, but certainly could be noise-induced as well, which would be from military noise exposure.  The tinnitus was certainly noise induced as it started when he was very young and after working in and around artillery in service.  Hearing aids were recommended, but the Veteran did not think he needed them yet.  

In assessing the relative probative value to be assigned to these opinions, the VA opinion appears to have been based solely on the absence of hearing loss or tinnitus noted in the service treatment records, since "clinical experience" is not an explanation.  Dr. Scott, on the other hand, in concluding that the hearing loss was due to a combination of presbycusis and noise exposure, based his opinion on the pattern of hearing loss as well as the Veteran's history of noise exposure.  Presbycusis is "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1511 (32nd ed. 2012).  Thus, Dr. Scott's opinion, in essence, is that the Veteran's hearing loss is consistent with elements of age and noise exposure.  

In addition, the Veteran testified that although he noticed hearing loss beginning with the in-service noise exposure, he just ignored it until a couple of years earlier.  He also wrote that he did not realize that tinnitus was considered a disability.  The Board finds these explanations credible and probative as explaining the gap of approximately 40 years between service and his first treatment for hearing loss.  His statements and testimony are credible concerning continuity of symptomatology of hearing loss and tinnitus.  The weakest link is the medical nexus evidence, but the VA examination is inadequate to support a denial, particularly given Court decisions such as Hensley and Fountain.  Dr. Scott's opinion is somewhat equivocal, but ultimately indicates that in-service noise exposure is consistent with at least part of the Veteran's current hearing loss picture.  Generally, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

In sum, the Board concludes that taken as a whole, the evidence is about evenly balanced as to whether currently shown bilateral hearing loss and tinnitus are related to the acknowledged significant in-service noise exposure and acoustic trauma.  Therefore, it is not necessary to further delay a decision in this case by obtaining yet another opinion when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


